Exhibit 10.10

CURTISS-WRIGHT CORPORATION
SAVINGS AND INVESTMENT PLAN
As Amended and Restated effective January 1, 2010

SECOND INSTRUMENT OF AMENDMENT

Recitals:

 

 

 

1.

Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss-Wright Corporation Savings and Investment Plan (the “Plan”) and has
caused the Plan to be amended and restated in its entirety, effective as of
January 1, 2010.

 

 

 

2.

Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the Plan for the following reasons:

 

 

 

 

a.

To provide for the automatic enrollment of certain employees of Curtiss-Wright
Controls, Inc. and Metal Improvement Company;

 

 

 

 

b.

To allow participants to elect a rollover of eligible distributions from their
Plan accounts into their Roth Deferred Cash Contribution Account;

 

 

 

 

c.

To allow participants to elect a rollover of an outstanding loan if their
employment is terminated as a result of the sale of a business unit and they
continue employment with the buyer;

 

 

 

 

d.

To provide for special employer contributions for the 2011 and 2012 plan years
for eligible former employees of the Surface Technologies business of BASF
Corporation who became Employees as of April 8, 2011;

 

 

 

 

e.

To provide for the participation of employees of ACRA Control, Inc. in the Plan;
and

 

 

 

 

f.

To merge the Predator Systems, Inc. 401(k) Profit Sharing Plan (the “Predator
Systems Plan”) into the Plan.

 

 

 

3.

Section 12.01(a) of the Plan permits the Company to amend the Plan, by written
instrument, at any time and from time to time.

 

 

 

4.

Section 12.01(b) authorizes the Administrative Committee to adopt Plan
amendments on behalf of the Company if they are required for administrative
purposes and do not have a material impact on costs or benefit levels or if they
reflect acquisitions.

1

--------------------------------------------------------------------------------



Amendments to the Plan:

 

 

 

1.

Article 2, Section 2.06(c)(i) is amended, effective March 2, 2011, to read as
follows:

 

 

 

 

Notwithstanding any provision of the Plan to the contrary, any eligible Employee
of Curtiss-Wright Controls, Inc. whose date of hire, rehire, or acquisition was
on or before December 31, 2008 and who has not affirmatively elected to become a
Member (or affirmatively declined to become a Member) pursuant to Section 2.02
shall become a Covered Member as of March 2, 2011.

 

 

 

2.

Article 2, Section 2.06(c)(ii) is amended, effective November 30, 2011, by
deleting the last sentence and replacing it with the following sentence:

 

 

 

 

Any eligible Employee of Metal Improvement Company whose date of hire, rehire,
or acquisition was on or before December 31, 2009 and who has not affirmatively
elected to become a Member (or affirmatively declined to become a Member)
pursuant to Section 2.02 shall become a Covered Member as of November 30, 2011.

 

 

 

3.

Article 3, Section 3.08 is amended, effective December 1, 2010, by adding a
paragraph at the end of this Section to read as follows:

 

 

 

 

Effective December 1, 2010, a Member who is then an Employee may elect to roll
over a distribution from one or more of his Accounts to his Roth Deferred Cash
Contribution Account (an “in-plan Roth rollover”) that (1) is otherwise eligible
for distribution from the Plan; (2) qualifies as an eligible rollover
distribution pursuant to Section 402(c)(4) of the Code; and (3) is not a
distribution from the Member’s Roth Deferred Cash Contribution Account. Any such
in-plan Roth rollover shall be made in accordance with, and treated as a taxable
distribution to the extent required by, Section 402A(c)(4) of the Code and any
regulations and other guidance issued under that provision.

 

 

 

4.

Article 8, Section 8.05(a) is amended, effective January 1, 2011, by adding a
new paragraph (ix) to read as follows:

 

 

 

 

(ix)

Except as otherwise required by law or as provided in this paragraph (ix), if a
Member has an outstanding loan balance at the time his employment terminates,
the remaining balance shall become immediately due and payable as of the date
specified in the loan procedures applicable to the Plan, which shall be
described in the applicable Plan administration manual or set forth in a
separate document adopted by the Plan Administrator. If the Member does not
repay the full loan balance at this time in a manner acceptable to the Trustee,
the Member’s Accounts shall be offset by the unpaid loan balance in accordance
with subsection (b). The loan shall be considered fully repaid as of the date of
this reduction.

 

 

 

 

 

Notwithstanding the foregoing, if a Member with an outstanding loan balance
terminates employment with the Employer and all Affiliated Employers as a result
of the Employer’s sale to an unrelated entity of assets used in a trade or
business or its interest in a subsidiary and the Member continues employment
with the buyer following such sale, the Member may elect, within 60 days of such
termination, to roll over the outstanding loan note to an eligible retirement
plan (as defined in

2

--------------------------------------------------------------------------------




 

 

 

 

 

 

Section 9.08(b)) maintained by the buyer that accepts such rollovers. This
paragraph shall apply to sales occurring on or after July 29, 2011.

 

 

 

5.

Appendix A is amended, effective April 8, 2011, by adding the following
paragraph 22 to read as follows:

 

 

 

22.

BASF Surface Technologies

 

 

 

 

 

For the Plan Years beginning on January 1, 2011 and January 1, 2012, the
Employer shall make special contributions on behalf of each former employee of
the Surface Technologies business of BASF Corporation who became an Employee as
of April 8, 2011 (a “BASF Employee”), subject to the following terms:

 

 

 

 

 

(a)

For the 2011 Plan Year, the Employer shall make matching contributions on behalf
of each BASF Employee for each payroll period ending after April 8, 2011 equal
to 100% of the first 5% of Compensation elected as Deferred Cash Contributions,
Roth Deferred Cash Contributions, and/or After-Tax Contributions for the payroll
period. The total amount of matching contributions made for any BASF Employee
for any payroll period during the 2011 Plan Year shall not exceed 5% of
Compensation.

 

 

 

 

 

 

 

For the 2012 Plan Year, the Employer shall make matching contributions on behalf
of each BASF Employee for each payroll period ending during 2012 equal to 100%
of the first 3% of Compensation elected as Deferred Cash Contributions, Roth
Deferred Cash Contributions, and/or After-Tax Contributions for the payroll
period. The total amount of matching contributions made for any BASF Employee
for any payroll period during the 2012 Plan Year shall not exceed 3% of
Compensation.

 

 

 

 

 

 

 

If for any payroll period a BASF Employee elects more than one type of
contribution that is eligible to be matched, the matching contributions shall be
made first with respect to his Deferred Cash Contributions. To the extent that
the Deferred Cash Contributions are less than the applicable percentage of
Compensation subject to matching contributions, any additional matching
contributions shall be made with respect to the BASF Employee’s Roth Deferred
Cash Contributions and then with respect to his After-Tax Contributions.

 

 

 

 

 

 

 

From and after January 1, 2013, no matching contributions shall be made to the
Plan for BASF Employees.

 

 

 

 

 

 

(b)

For the 2011 Plan Year, the Employer shall make a nonelective contribution for
each of the following BASF Employees:

3

--------------------------------------------------------------------------------




 

 

 

 

Harolton Alexander

Jesse Martin Kasall

 

Thomas Bacon

Son V. Lam

 

Bonny Barthelemy

Lorrie Langan

 

Paul Boiselle

Richard Anton LaPointe

 

John H. Bottomley

Cynthia Elizabeth Litton

 

William H. Budlong

Luke Minnifield

 

Hoang Van Bui

Vernon Pecker

 

Lawrence D. Casey

Michael Quigley

 

Paul J. Cunningham

David Reynolds

 

Joanne Deschaine

Peter F. Ruggiero

 

Michael J. Deyo

Jeffrey B. Schools

 

Thomas Dombroski

Scott M. Sheehan

 

Elizabeth A. Falardeau

April M. Sinnock

 

Robert C. Ferro

Janet B. Smith

 

Marc J. Froning

Richard M. Starbird

 

Wilner Glaudin

Monica T. Suon

 

Ronald J. Golden

Christopher Tanner

 

David A. Goodhue

Huwerl Thorton

 

Barbara Goodhue

Keith A. Warnock

 

Jonathan James Harrington

Sharon Warnock

 

Timothy P. Hudson

Gloria Watkins

 

Danny L. Johnston

Anthony Wolf

 

Daniel J. Kane

Vue Pao Xiong


 

 

 

The amount of the special nonelective contribution shall be equal to 5% of the
eligible BASF Employee’s Compensation for each payroll period ending after
April 8, 2011 and on or before December 31, 2011.

 

 

 

From and after January 1, 2012, no nonelective contributions shall be made to
the Plan for any BASF Employees.

 

 

(c)

The Administrative Committee shall establish such separate accounts within the
Employer Account as may be necessary to account for the special contributions
made pursuant to this paragraph 22.

 

 

(d)

BASF Employees shall at all times be 100% vested in the special contribution
subaccounts within his Employer Account.

 

 

(e)

Matching contributions made pursuant to this paragraph 22 shall be included in
performing the contribution percentage test under Section 3.12 in accordance
with applicable law. In addition, any matching contributions made with respect
to Deferred Cash Contributions or Roth Deferred Cash Contributions refunded
pursuant to Section 3.11 or After-Tax Contributions refunded pursuant to
Section 3.12 shall be treated as a forfeiture. Any refund of excess aggregate
contributions under Section 3.12 shall be coordinated with any refund required
under Section 3.11 and shall not discriminate in favor of any Highly Compensated
Employees receiving such distributions.

4

--------------------------------------------------------------------------------




 

 

 

 

 

 

(f)

The Administrative Committee shall adopt such rules of administration uniformly
applicable to all employees similarly situated as it deems necessary to
administer the provisions of this paragraph 22 in accordance with applicable
law.

 

 

 

 

6.

Appendix A is amended, effective January 1, 2012, by adding the following
paragraph 23 to read as follows:

 

 

 

23.

ACRA Control, Inc.

 

 

 

 

 

 

Each employee of ACRA Control, Inc. who became an Employee as of July 28, 2011,
shall be eligible to become a Member on January 1, 2012, and shall be subject to
the provisions of Section 2.06(a) as of such date. Any such Employee shall
remain eligible for the Plan so long as he continues to satisfy the eligibility
requirements.

 

 

 

 

7.

The Predator Systems Plan shall be and hereby is merged into the Plan, effective
July 1, 2011, with the surviving plan being this Plan. Accounts transferred to
the Plan from the Predator Systems Plan shall initially be invested in the
Investment Fund designated by the Administrative Committee, which shall be the
Fidelity Freedom Fund selected on the basis of the Member’s age. Any Member may
thereafter change the investment of his Account, including the transferred
amounts, in accordance with the Plan’s provisions relating to the investment of
Members’ Accounts.

 

 

 

 

Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.

 

 

 

 

IN WITNESS WHEREOF, this amendment has been executed on this ____ day of
__________________, 2011.


 

 

 

 

 

Curtiss-Wright Corporation

 

 

Administrative Committee

 

 

 

 

By:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

5

--------------------------------------------------------------------------------